UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-6649


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

GREGORY SCOTT,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:97-cr-00133-H-5)


Submitted:   February 25, 2010             Decided:   March 2, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Scott, Appellant Pro Se. Anne Margaret Hayes, Rudolf A.
Renfer, Jr., Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory   Scott      appeals       the    district    court’s      order

denying his motion for reduction of sentence filed pursuant to

18 U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.        Accordingly,      we     affirm   for    the

reasons stated by the district court.                United States v. Gregory,

No 5:97-cr-00133-H-5 (E.D.N.C. Apr. 3, 2009).                   We dispense with

oral   argument   because       the    facts    and    legal     contentions    are

adequately    presented    in    the    materials      before     the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2